DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 18 May 2022, with respect to the outstanding objections have been fully considered and are persuasive.  The objections of the Non-Final Office Action have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0033497 to Bulkes et al., hereinafter Bulkes.
Regarding claim 1, Bulkes teaches a conductive lead apparatus for an implantable medical device (abstract), the conductive lead apparatus comprising: a first conductor (Fig 1: center conductor 12) having a first outer diameter and a length (see Fig 1), the first conductor comprising at least one wire (para 0026); a high-dielectric constant layer (Fig 1: cylindrical enclosure 14; para 0060) having a second outer diameter (Fig 1: see layer 14 with wider diameter that conductor 12) and disposed around and in contact with the first outer diameter of the first conductor along the length of the first conductor (Fig 1: cylindrical enclosure 14 in direct contact with conductor 12); and a second conductor (Fig 1: electrically conductive shield 16) disposed around and in contact with the second outer diameter of the high dielectric constant layer (Fig 1: see conductive shield 16 placed in contact with enclosure 14); wherein the first conductor, high dielectric constant layer and the second conductor form a distributed capacitance along the length of the first conductor (para 0056).
Regarding claim 5, Bulkes further teaches wherein the distributed capacitance dissipates RF energy through the length of the first conductor (para 0075).
Regarding claim 6, Bulkes further teaches wherein the RF energy is dissipated in the form of displacement currents (para 0053).
Regarding claim 7, Bulkes further teaches wherein the dissipation of RF energy results in a reduction of heating of a tip of the conductive lead (para 0021).
Regarding claim 8, Bulkes further teaches wherein the dissipation of RF energy results in a reduction of specific absorption rate in a tissue of a subject near a tip of the conductive lead (para 0022).
Regarding claim 9, Bulkes further teaches wherein the dissipation of RF energy results in a reduction of metal artifacts in MRI images of a tip of the conductive lead (para 0081).
Regarding claim 10, Bulkes further teaches wherein the second conductor is a conductive tubing (Fig 1; para 0060).
Regarding claim 12, Bulkes teaches a conductive lead apparatus for an implantable medical device (abstract), the conductive lead apparatus comprising: a first conductor (Fig 1: center conductor 12) having a first outer diameter and a length (see Fig 1), the first conductor comprising at least one wire (para 0026); and a high-dielectric constant layer (Fig 1: cylindrical enclosure 14; para 0060) disposed around and in contact with the first outer diameter of the first conductor along the length of the first conductor (Fig 1: cylindrical enclosure 14 in direct contact with conductor 12), wherein the high- dielectric constant layer is configured to be in direct contact with a tissue of a subject (para 0026); wherein the first conductor and high dielectric constant layer form a distributed capacitance along the length of the first conductor (para 0056).
Regarding claim 13, Bulkes further teaches wherein the high-dielectric constant layer is formed from a solid material (para 0070).
Regarding claim 16, Bulkes further teaches wherein the distributed capacitance dissipates RF energy through the length of the first conductor (para 0075).
Regarding claim 17, Bulkes further teaches wherein the RF energy is dissipated in the form of displacement currents (para 0053).
Regarding claim 18, Bulkes further teaches wherein the dissipation of RF energy results in a reduction of heating of a tip of the conductive lead (para 0021).
Regarding claim 19, Bulkes further teaches wherein the dissipation of RF energy results in a reduction of specific absorption rate in a tissue of a subject near a tip of the conductive lead (para 0022).
Regarding claim 20, Bulkes further teaches wherein the dissipation of RF energy results in a reduction of metal artifacts in MRI images of a tip of the conductive lead (para 0081).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bulkes in view of US 8,497,804 to Haubrich et al., hereinafter Haubrich (previously cited).
Regarding claim 3, Bulkes discloses the limitations of claim 1, but does not disclose wherein the high-dielectric constant layer is a suspension.
However, Haubrich teaches wherein the high-dielectric constant layer is a suspension (Fig 3; Col 10, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the high dielectric constant layer of Bulkes such that it is a suspension, as taught by Haubrich, for purpose of providing the advantages of enabling the dielectric to include a mixture of materials such as Al203 mixed with organic polymers to tailor the dielectric constant and create dielectric substrates having optimal thickness in a reliable and efficient manner (Col 10, lines 13-30).
Regarding claim 14, Bulkes discloses the limitations of claim 13, but does not disclose wherein the high-dielectric layer is formed using Al203.
However, Haubrich teaches wherein the high-dielectric layer is formed using Al203 (Col 6, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the high dielectric layer of Bulkes wherein the high- dielectric layer is formed using Al203, as taught by Haubrich, for purpose of tailoring the dielectric constant and create dielectric substrates having optimal thickness in a reliable and efficient manner (Col 10, lines 13-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bulkes in view of Haubrich as applied to claim 3 above, and further in view of O’Reilly 2016 (previously cited).
Regarding claim 4, Bulkes in view of Haubrich discloses wherein the suspension is a paste (Haubrich: Col 10, lines 10-35) formed using a high-permittivity powder (Haubrich: Col 6, lines 50-67: dielectric layer is formed using aluminum oxide).
Bulkes in view of Haubrich does not explicitly disclose wherein the powder is suspended in de-ionized water.
However, O’Reilly 2016 teaches wherein the powder is suspended in de-ionized water (Section 2.1: Characterization of tri-component perovskite suspensions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the paste formed from a high permittivity powder of Bulkes in view of Haubrich wherein the powder is suspended in de-ionized water, as taught by O’Reilly, for purpose of providing a simple formula to determine the necessary ratio of materials of a tri- component suspension to obtain a material with a specific relative permittivity (Section 1. Introduction (i)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bulkes in view of WO 2011/123005 to Vennergrund, hereinafter Vennergrund (provided by Applicant, previously cited).
Regarding claim 11, Bulkes discloses the limitations of claim 10, but does not disclose wherein the conductive tubing is carbon-doped silicon tubing.
However, Vennergrund teaches wherein the conductive tubing is carbon-doped silicon tubing (pg 7, lines 1-10; pg 10, lines 5-15: enclosing tube 209 is a silicon tube dispersed with carbon black).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the conductive tubing of Bulkes such that it is carbon- doped silicon tubing, as taught by Vennergrund, for purpose of distributing RF energy over a large area, causing a negligible heating of the lead (pg 9, lines 10-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792